                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                               Case No. 3:20-cv-00019-FDW

 WILLIAM F. MACKEY,

                      Plaintiff,

 v.                                                    JOINT MOTION TO RESET TRIAL
                                                                  DATE
 WELLS FARGO BANK, N.A.,

                Defendant.
 _________________________________/

        Plaintiff WILLIAM F. MACKEY and Defendant WELLS FARGO BANK, N.A., by

their attorneys and pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, hereby move

the Court to reset the trial in this action to the Court’s April 1, 2021 trial term. In support of this

motion, the parties state as follows:

        1.       This action is currently set for the Court’s March 1, 2021 trial term.

        2.       On February 1, 2021, the parties filed their jointly-proposed pretrial submissions.

The parties’ motions in limine and trial briefs are currently due February 22, 2021.

        3.       One of Defendant’s trial attorneys, Ethan Goemann, and his wife are expecting

the birth of their first child on or about February 21, 2021. Mr. Goemann has asked for and

been granted 2 weeks of leave by his law firm following the birth of his child. If the trial

proceeds as scheduled, Mr. Goemann will not be able to tend to his family’s needs and prepare

for and attend the trial.

        4.       In addition, Mecklenburg County currently is under a Public Health Director

Directive through February 28, 2021 because “[f]rom late September to late-January the County

has seen a 791% increase in average daily cases, 101 cases per day to 671 cases per day; a 543%




             Case 3:20-cv-00019-FDW Document 27 Filed 02/11/21 Page 1 of 4
increase in patients with COVID-19 in the hospital: 81 per day to 455 per day; and an increase in

positivity rate from 5.7% to 11.7%.”1

        5.       Under the Public Health Director Directive, individuals are directed to “[s]tay

home. Only leave your home for essential activities such as going to work (only if your work is

essential) or childcare, for health care purposes, to care for family members or to buy food or

other essential items.” Individuals are further directed to “[a]void gathering with individuals that

you do not live with.”

        6.       North Carolina is currently under a Modified Stay At Home Order through

February 28, 2021 due to the COVID-19 public health emergency.2

        7.       Mr. Goemann is currently working from home and avoiding contact with other

individuals, other than family members, as he awaits the birth of his child. Mr. Goemann, for

the health and safety of his family, desires to continue to limit contact with other individuals

during the remainder of his wife’s pregnancy and immediately following the birth of their child.

        8.       On February 9, 2021, counsel for the parties conferred and agreed to request the

Court to move the trial in this action to the April 1, 2021 trial term in light of Mr. Goemann’s

personal situation.

        9.       The parties believe and represent that a modified trial setting is reasonable and

necessary. It is not sought for any improper purpose and will not unnecessarily delay the

resolution of this matter. The parties also have requested a judicial settlement conference, and

will continue to focus on resolution and prepare for trial as necessary in February and March

2021.


1
  Mecklenburg County Public Health Director’s Directive to Protect Mecklenburg County Residents from COVID-
19 (January 29, 2021), https://www.mecknc.gov/COVID-19/Documents/MCPH-Directive-Revision-Jan-28.pdf.
2
  Executive Order No. 189, Extension of the Modified Stay at Home Order, (January 27, 2021),
https://files.nc.gov/governor/documents/files/EO189-Further-Extension-of-Stay-at-Home-Order.pdf.
                                                     2


             Case 3:20-cv-00019-FDW Document 27 Filed 02/11/21 Page 2 of 4
       WHEREFORE, the parties jointly move this Court to reset the trial in this action to the

Court’s April 1, 2021 trial term. A proposed Order to this effect is attached for the Court’s

consideration.

Respectfully submitted,

WILLIAM F. MACKEY                               WELLS FARGO BANK, N.A.


By: /s/ Alesha S. Brown                         By: /s/ Frederick T. Smith
Alesha S. Brown                                    Frederick T. Smith
North Carolina Bar No. 53000                       North Carolina Bar No. 45229
HALL & DIXON, PLLC                                 SEYFARTH SHAW LLP
725 East Trade Street, Suite 115                   121 West Trade Street, Suite 2020
Charlotte, North Carolina 28202                    Charlotte, North Carolina 28202
Telephone: (704) 935-2656                          Telephone: (704) 925-6023
Facsimile: (704) 626-2620                          Facsimile: (704) 559-2425
                                                   E-mail: fsmith@seyfarth.com

                                                     Ethan Goemann
                                                     North Carolina Bar No. 50731
                                                     SEYFARTH SHAW LLP
                                                     121 West Trade Street, Suite 2020
                                                     Charlotte, North Carolina 28202
                                                     Telephone: (704) 925-6026
                                                     Facsimile: (704) 946-6083
                                                     E-mail: egoemann@seyfarth.com

                                                     Gerald L. Pauling, admitted pro hac vice
                                                     SEYFARTH SHAW LLP
                                                     233 W. Wacker Drive, Suite 8000
                                                     Chicago, Illinois 60606-6448
                                                     Telephone: (312) 460-5000
                                                     Facsimile: (312) 460-7000
                                                     E-mail: gpauling@seyfarth.com

                                                     Attorneys for Defendant


Date: February 11, 2021




                                                 3


         Case 3:20-cv-00019-FDW Document 27 Filed 02/11/21 Page 3 of 4
                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                               Case No. 3:20-cv-00019-FDW

 WILLIAM F. MACKEY,

                      Plaintiff,

 v.                                                        CERTIFICATE OF SERVICE

 WELLS FARGO BANK, N.A.,

                Defendant.
 ___________________________________/


          I hereby certify that on February 11, 2021, I filed a true and correct copy of JOINT

MOTION TO RESET TRIAL DATE with the Clerk of the Court using the CM/ECF system,

which will automatically send e-mail notification of such filing to the following attorney of

record:

                                   Alesha S. Brown
                                   Hall & Dixon, PLLC
                                   725 East Trade Street, Suite 115
                                   Charlotte, North Carolina 28202


                                                        /s/ Frederick T. Smith
                                                        Frederick T. Smith
                                                        North Carolina Bar No. 45229
                                                        Attorney for Defendant




68168856v.1
68097189v.1   Case 3:20-cv-00019-FDW Document 27 Filed 02/11/21 Page 4 of 4
